                 IN THE UNITED STATES DISTRICT COURT
                                                                       FILED
                     FOR THE DISTRICT OF MONTANA                        MARO 9 2020
                          MISSOULA DIVISION                           Clerk, U.S. District Court
                                                                        District Of Montana
                                                                              MiMoula

KSANKA KUPAQA XA 'f.,(lIN, et al.,                  CV 19-20-M- DWM

             Plaintiffs,

       vs.                                                ORDER

UNITED STATES FISH AND
WILDLIFE SERVICE, et al.,

             Defendants,

       and

RC RESOURCES, INC.,

             Defendant-Intervenor.


      This is a case for judicial review of the approval of the Rock Creek Mine, a

proposed copper and silver mine near Noxon, Montana. Plaintiffs seek an order

compelling Defendants to complete the administrative record, (Doc. 46), arguing

that deliberative materials were improperly omitted.

      The Ninth Circuit has not addressed whether the administrative record

encompasses an agency's internal deliberative materials. In Portland Audubon

Society v. Endangered Species Committee, the court held that a committee's ex

parte communications with the White House should be included in the record,

distinguishing a D.C. Circuit case that excluded deliberative materials. 984 F.2d
                                         1
1534, 1548-49 (9th Cir. 1993). Specifically, the court explained that unlike the

documents in the D.C. Circuit case, "those sought here concern neither the internal

deliberative processes of the agency nor the mental processes of individual agency

members." Id. at 1549 (discussing San Luis Obispo Mothers for Peace v. Nuclear

Regulatory Comm 'n, 751 F.2d 1287 (D.C. Cfr. 1984)). Defendants cite this dictum

to argue that the Ninth Circuit agrees with the D.C. Circuit-the only circuit to

have directly considered the issue-that deliberative materials are not part of the

administrative record.

      More recently, the Ninth Circuit denied the federal government's petition for

a writ of mandamus to stay a district court's order requiring deliberative materials

to be added to the administrative record. In re United States, 875 F.3d 1200, 1204

(9th Cir.) vacated on other grounds, 138 S. Ct. 443 (2017). The court concluded

that requiring the government to submit a privilege log was not clear error. Id. at

1210. Plaintiffs cite this case to argue that deliberative materials should be

included in the administrative record unless a valid claim of privilege can be made.

      Neither of these cases offers clear guidance on whether deliberative

materials should be included in the administrative record. Absent binding

precedent, district courts in the Ninth Circuit are split on the question. Some

reason that because judicial review is limited to the agency's stated reasons,




                                          2
deliberative materials are irrelevant. 1 Others reason that deliberative materials are

properly included in the administrative record under the Ninth Circuit's broad

definition of "the whole record." 2

      The latter reasoning is more persuasive. The administrative record broadly

encompasses "all documents and materials directly or indirectly considered by

agency decision-makers and includes evidence contrary to the agency's position."

Thompson v. US. Dep 't ofLabor, 885 F .2d 551, 555 (9th Cir. 1989). This

necessarily includes deliberative materials. Further, judicial review would be


1
  United States v. Carpenter, No. 3:99-cv-00547-RLH-RAM, 2011 -WL 4763675
(D. Nev. Oct. 7, 2011); California v. US. Dep't ofLabor, No. 2:13-cv-2069-KJM-
DAD, 2014 WL 1665290 (E.D. Cal. Apr. 24, 2014); San Luis & Delta-Mendota
Water Auth. v. Jewell, No. 1:15-cv-01290-LJO-GSA, 2016 WL 3543203 (E.D.
Cal. June 23, 2016); Golden Gate Salmon Ass 'n v. Ross, No. 1:17-cv-01172-LJO-
EPG, 2018 WL 3129849 (E.D. Cal. June 22, 2018); Carlsson v. US. Citizenship &
Immigration Servs., No. 2:12-cv-7893-AS(AGRx), 2015 WL 1467174 (C.D. Cal.
Mar. 23, 2015);ASSEint 'lv. Kerry, 8:14-cv-00534-CJC-JPRx, 2018 WL 3326687
(C.D. Cal. Jan. 3, 2018); Ctr.for Biological Diversity v. Zinke, No. 3:18-cv-00064-
SLG, 2018 WL 8805325 (D. Alaska Nov. 16, 2018).
2
  Cal. ex rel. Lockyer v. US. Dep 't ofAgric., No. C05-03508 EDL, 2006 WL
708914 (N.D. Cal. Mar. 16, 2006); Ctr.for Biological Diversity v. Bureau ofLand
Mgmt., No. C-06-4884-SI, 2007 WL 3049869 (N.D. Cal. Oct. 18, 2007); High
Sierra Hikers Ass 'n v. US. Dep 't of the Interior, No. C-09-4621 JCS, 2011 WL
253113 8 (N .D. Cal. June 24, 2011 ); Inst. for Fisheries Res. v. Burwell, No. 16-CV-
01574-VC, 2017 WL 89003 (N.D. Cal. Jan. 10, 2017); Ctr.for Food Safety v.
Vi/sack, No. 15-CV-01590-HSG (KAW), 2017 WL 1709318, (N.D. Cal. May 3,
2017); Sierra Club v. Zinke, No. 17-CV-07187-WHO, 2018 WL 3126401 (N.D.
Cal. June 26, 2018); Ctr.for Envtl. Health v. Perdue, No. 18-cv-01763-RS, 2019
WL 3852493 (N.D. Cal. May 9, 2019); Mickelsen Farms, LLC v. Animal & Plant
HealthinspectionServ., No. 1:15-CV-00143-EJL-CWD, 2017 WL 2172436 (D.
Idaho May 17, 2017); Indigenous Envtl. Network v. US. Dep 't ofState, No. CV-
17-29-GF-BMM, 2018 WL 1796217 (D. Mont. Apr. 16, 2018).
                                            3
severely undermined if agencies could keep information from the court merely by

classifying them as deliberative. Indeed, "[i]f the record is not complete, then the

requirement that the agency decision be supported by 'the record' becomes almost

meaningless." Portland Audubon Soc'y, 984 F.2d at 1548.

      Defendants' admission that deliberative materials were omitted is sufficient

to overcome the presumption that the administrative record is complete. Inst. for

Fisheries Res. v. Burwell, No. 16-CV-01574-VC, 2017 WL 89003, at *1 (N.D.

Cal. Jan. 10, 2017). Plaintiffs have met their burden to compel completion of the

administrative record. Accordingly,

      IT IS ORDERED that Plaintiffs' motion (Doc. 46) is GRANTED.

Defendants shall complete the administrative record with deliberative materials

within 60 days of the date of this Order. Any documents withheld shall be

identified in a privilege log.

      DATED this     _J_!__ day of March, 2020.

                                                             ; 4f I.A -
                                       - - - - - - -'---=-3--"--
                                                     olloy, District Judge
                                                                               r.
                                                     District Court




                                          4
